DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/309,725
Claims 1-9, 11-12, 14-16, and 18-25 have been examined on the merits.  Claims 1 and 3 are currently amended.  Claims 2, 4-9, 11-12, and 14-16 are previously presented.  Claims 18-25 are new.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/23/2021, were filed after the mailing date of the Non-Final Office Action on 11/27/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of the claim amendments and Reply of February 23, 2021.
The Examiner has reviewed the claim amendments and Reply of 02/23/2021.
The objection against the claims (see paragraph 16 of previous Office Action) is withdrawn since Applicants revised the claims and deleted all parentheticals surrounding limitations within the claims, as requested.
The objection against claim 3 (see paragraph 17 of previous Office Action) is withdrawn since Applicants deleted the conditional statement implied by [[when]] in the claim 3 preamble.
Conclusion
Claims 1-9, 11-12, 14-16, and 18-25 are allowable as written for the rationale stated within paragraphs 31-34 of the Non-Final Office Action of 12/272019.  These “Reasons For Allowance” are still valid against claim 1, upon which all other claims depend.
A thorough review of the STN structure search results (see “SEARCH 6” in enclosed search notes) did not retrieve applicable prior art.  Furthermore, a review in said “SEARCH 6” transcript by inventor and assignee/owner name did not retrieve any double patent references.
A review (by inventor and assignee/owner name search) of the PALM and PE2E SEARCH results within “SEARCH 1” through “SEARCH 4” (see enclosed search notes) did not retrieve applicable double patent (or prior art) references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625